Citation Nr: 1108373	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In those decisions, the RO granted service connection for degenerative arthritis and thoracolumbar strain with scoliosis, bilateral hearing loss with a history of cholesteatoma, and pansinusitis, assigning initial staged ratings for each disability retroactively effective from the date of receipt of these claims on March 30, 1998.  The Veteran also claimed entitlement to service connection for a cervical spine disorder.

In October 2009, in support for these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

In April 2010, the Board denied higher ratings for the degenerative arthritis and thoracolumbar strain with scoliosis, bilateral hearing loss with a history of cholesteatoma, and pansinusitis.  So those claims are no longer at issue.  The Board remanded the remaining claim for service connection for a cervical spine disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board is again remanding the claim, however, to try and complete the development requested in that prior remand.



REMAND

The Board remanded this remaining claim in April 2010 to schedule the Veteran for a VA examination for a medical nexus opinion concerning whether his currently diagnosed cervical spine disorder is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Pursuant to this remand directive, the RO scheduled a VA examination in May 2010 for this medical nexus opinion.  And although the record does not contain any letters verifying the Veteran was notified of this scheduled examination, the regular practices of VA do not include maintaining a hard copy of these notices.  Consequently, the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  Furthermore, the Veteran has not shown good cause (other than arguing he did not receive this notice) for failing to report for this requested VA examination, which, ordinarily, would require considering this claim based on the evidence already of record.  See 38 C.F.R. § 3.655.  However, as it remains uncertain whether he indeed received this required notice of this scheduled examination, the Board will grant him the benefit of the doubt that he did not and resultantly request the rescheduling of his examination.  

In the Board's prior April 2010 remand, it was noted that, in regards to this claim, evidence on file shows a history of symptoms of this claimed condition.  It was pointed out that the Veteran's service treatment records show that, in July 1984, he was seen for headaches and cervical pain following a motor vehicle accident in which his car flipped over three times.  A physical examination revealed that his cervical spine was normal (so uninjured).  The diagnostic assessment was multiple contusions, status post motor vehicle accident.  A follow-up evaluation in July 1984 noted contusions and muscle strain of his head and neck.  When seen in August 1984, he stated that his "neck hurts worse than it did before."  Objectively, local spasm was present on the left side of his neck and range of motion limited due to his pain.  The diagnostic assessment was cervical strain.  During his military separation examination in April 1986, the Veteran checked "yes" when asked about "[r]ecurrent back pain."  A clinical evaluation at that time, however, noted that his spine was normal.  It therefore is unclear whether he developed a chronic, meaning permanent, cervical spine condition in service as opposed to having instead just sustained an acute and transitory injury that resolved prior to his discharge from service without any residual disability.

When chronicity of disease or injury in service is not established, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to link current disability to an event in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence submitted or otherwise obtained since service shows the Veteran began complaining of pain in his cervical spine in 2003, so approximately 17 years after his discharge from the military in July 1986.  Treatment records obtained from the Puget Sound Health Care System dated in May 2005 also note his two-year history of neck pain with radiation into his left arm, which is consistent with a date of onset of 2003.  The diagnosis was radiculopathy associated with cervical spondylosis.  His cervical spine also was examined for VA compensation purposes in May 2005, and X-rays revealed degenerative disc changes and narrowing at C5-6 and C6-7, with encroachment at these levels.


As noted in the prior remand, however, none of these records addresses the determinative issue of whether the Veteran's cervical spine condition is related to or dates back to his military service, including to the motor vehicle accident mentioned.  Therefore, since there is no competent medical evidence linking this condition to his military service, and to injury sustained in that motor vehicle accident in particular, there was no basis to grant service connection at the time of that prior remand.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And since the Veteran was not examined as requested in that prior remand, there still is no such evidence in the file.

Since, however, the record contains (i) competent evidence of a current disability involving the cervical spine, (ii) evidence of in-service complaints and treatment for cervical pain, and (iii) an indication the current cervical spine condition may be related to service, albeit by way of the Veteran's unsubstantiated lay statements, but (iv) insufficient competent medical evidence on file for VA to make a decision on this claim, the evidence is sufficient to trigger VA's duty to obtain a medical nexus opinion on this determinative question of whether his cervical spine condition is related to his military service.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability).


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Reschedule the Veteran's VA examination to determine the nature and etiology of his cervical spine condition.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.

Following a review of the Veteran's claims file, completion of the examination, and receipt of all test results (if deemed necessary), the examiner should render an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's current cervical spine disorder is related to his military service.  In making this important determination, the examiner should discuss the service treatment records, particularly those showing treatment for cervical pain and a strain, including following a motor vehicle accident.  The examiner must discuss the rationale for all conclusions expressed, if necessary citing to specific evidence in the record.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


2.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


